DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
Applicant’s amendments filed on January 20, 2021 have been entered. Claims 1, 10 and 19 have been amended. Claims 1-20 are still pending in this application, with claims 1, 10 and 19 being independent.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Casas (US 20160191887 A1), referred herein as Casas in view of Bohm et al. (US 8078000 B2), referred herein as Bohm.
Regarding Claim 1, Casas teaches a medical image visualization and interaction apparatus comprising (Casas- Abs: a real-time surgery method and apparatus for displaying a stereoscopic augmented view of a patient from a static or dynamic viewpoint of the surgeon, which employs real-time three-dimensional surface reconstruction for preoperative and intraoperative image registration): 
at least one processor and at least one memory including instructions, the instructions, when executed, to cause the at least one processor to at least (Casas- [0183] Logic subsystem 602 may include one or more processors that are configured to execute software instructions; [0185] Data-holding subsystem 604 may include removable media and/or built-in devices):
generate a virtual environment for display of image content via a virtual reality display device, the image content including a two-dimensional image and a three-dimensional image volume in the virtual environment (Casas- [0009] a head mounted display may present to a surgeon an augmented view of the patient, wherein the augmented reality is presented via a head mounted display; [0038] To the surgeon 212, the internal structures of the patient 209 appear directly superimposed on the target portion of the patient 208 with the selected transparency, or the selected layers of the stereoscopic 3D volumetric images two-dimensional images (e.g. fluoroscopic intraoperative images, X-rays, ultrasonographic images, etc.) are also used as 3D volume images of the target portion of the patient 118, using any of the available methods, e.g. 2D-3D reconstruction using statistical shape models); 
enable interaction with the image content in the virtual environment via an avatar, movement of the avatar in the virtual environment to be correlated with an external input Casas- [0096] By registration of the individualized vertebrae of the 3D volume images and the vertebrae of the virtual 3D anatomical model 306, a virtual anatomic avatar of the patient's spine is developed. Pose changes in surface reconstructions 112 are recognized by software means 318, and are automatically translated into movement of the individualized parts in the 3D anatomical avatar 320.); 
adjust the image content in the virtual environment based on the interaction (Casas- [0096]Thus, usually supine position of the patient 118 during CT scan image is automatically turned into the most common prone position of the patient 118 in the operating room. This may be performed by translating changes to the sagittal position of the reconstructed 3D surface 112 of the spine to the position of each individual vertebra and intervertebral disk in the anatomical model, which may be the 3D volume of each vertebra and intervertebral disk; [0097] The computer 100 may be configured to determine pose changes in the different surface reconstructions 112 of external and internal structures in the injured part. The computer may be configured to translate these 
generate an output of image content from the virtual environment (Casas- [0059] At operation 340, a blended image output may be presented on the stereoscopic display 126. At operation 342, registration of the 3D volume and the stereoscopic video is done with help from an intermediate 3D surface reconstruction).
	Casas does not explicitly teaches
the two-dimensional image defined with respect to a plane movable within the three-dimensional image volume, the two-dimensional image overlaid on the three-dimensional image volume;
an external input outside the virtual environment;

However Bohm discloses a method, which assists a doctor for instance in orientation in 2D fluoroscopy images, which is analogous to the present patent application. Johnson teaches
the two-dimensional image defined with respect to a plane movable within the three-dimensional image volume (Bohm col 2, ll10-13: This second 2D image is either generated by projecting the 3D image data set or by a clip plane, which is placed through the 3D image data set),
the two-dimensional image overlaid on the three-dimensional image volume (Bohm Abs: determine a 3D or 2D projection which is congruent with a 2D image from a 3D image data set, and overlaid display of the 2D image with the 3D or 2D projection 
an external input outside the virtual environment (Bohm col3, ll1-5: with one identical position being marked in each instance in the two potentially shifted images and with the marked position(s) being able to be selected as a function of the user; Claim 1. using relative movement of the respective cursors displayed on said single window display as a visual cue to the user for performing said spatial shifting, wherein the respective cursors displayed on said single window display are configured to point to an identical position marked in both the shifted and unshifted images and wherein the marked identical position is selected by the user)
adjustBohm col3, ll64 - col4, ll1: a similarly adjustable lateral shift is additionally permitted in at least one direction, advantageously however in two directions orthogonal to one another (x-y direction: horizontal-vertical), in order to be able to prevent covering low-contrast structures; col4, ll6-11: In FIG. 5, the 2D roadmap overlays the still unshifted 3D image. The catheter tip is marked by a cursor arrow. By implementing the linked cursor functionality, two simultaneously moved cursors exist with a shifted blending (FIG. 6), said cursors pointing in each instance to the same anatomical position in the 2D and in the 3D part of the images; col2, ll39-40 described “Movements in the 2D window are now transferred into the 3D window and vice versa).

Doing so would provide a combination of co-registered 2D and 3D images that allows the doctor a better orientation in the relevant volume range in the method and apparatus for overlay and manipulation of medical images in a virtual environment.

Regarding Claim 2, Casas in view of Bohm teaches the apparatus of claim 1, and further teaches wherein the instructions, when executed, cause the at least one processor to provide one or more tools for interaction with the image content to adjust the image content in the virtual environment (Casas- [0081] 3D scans are made whenever computer means 100 detect movement of the portion of the patient 118 (i.e. determining patient pose 318), e.g. by comparing a surface reconstruction obtained from the stereoscopic video 116 to the last surface reconstruction 112 of the 3D scanner 110, or by marker-based optical tracking, or by IMU tracking, or any other tracking means 136).

Regarding Claim 3, Casas in view of Bohm teaches the apparatus of claim 2, and further teaches wherein the one or more tools includes a model of an implant to be positioned with respect to the image content (Casas- [0016] tracking may be configured 

Regarding Claim 4, Casas in view of Bohm teaches the apparatus of claim 2, and further teaches wherein the one or more tools includes an annotation tool to at least one of mark or measure an area of the image content (Casas- [0035] Tracking means 136, such as optical markers, may be attached to the patient 118 providing anatomic landmarks of the patient during the preoperative 102 or intraoperative images 106, and during the 3D scanning process for registration of the 3D volume with the 3D surface 120; [0076] The surgeon 128 or other users can selectively enhance structures, color or annotate them, pick out relevant ones, include graphical objects as guides for the surgical procedure and so forth).

Regarding Claim 5, Casas in view of Bohm teaches the apparatus of claim 2, and further teaches wherein the one or more tools includes a control to enable selection of at least one of a reference plane or a maximum intensity projection from the three-dimensional image volume (Casas- [0123] The image display of the 3D volume obtained through volume rendering 104 is the virtual 3D representation of a volume data set as it is "flattened" onto one or more 2D planes. Different techniques are available using software-based and hardware-based solutions that may optimize image accuracy, speed, quality, or a combination of them. Nonlimiting examples of techniques for 3D volume image display include ray casting, fly-through, multiple views, obscured structure, shading depth cues, kinetic and stereo depth cues; [0130] In real-time 

Regarding Claim 6, Casas in view of Bohm teaches the apparatus of claim 1, and further teaches wherein the avatar includes one or more virtual hands correlated with an external input including at least one of a motion controller, a sensor, or a virtual reality display device (Casas- [0115] the surgeon 128 may see virtual buttons in a marginal position of his or her field of view, which may be pressed with a predetermined hand gesture. A virtual button, when pressed, may allow the surgeon 128 e.g. to select a virtual image (e.g. a 3D volume image)).

Regarding Claim 7, Casas in view of Bohm teaches the apparatus of claim 6, and further teaches wherein the one or more virtual hands allow the two-dimensional image to be at least one of extracted from or inserted into the three-dimensional image volume (Casas- [0076] For example, 2D slice images are acquired by a CT scan, a virtual camera is defined in space relative to the volume, iso-surfaces are extracted from the volume and rendered e.g. as polygonal meshes, or directly as a block of data; 

Regarding Claim 8, Casas in view of Bohm teaches the apparatus of claim 1, and further teaches wherein the virtual reality display device includes virtual reality goggles (Casas- [0112] as shown in FIG. 2, the stereoscopic display 214 is head-mounted 213).

Regarding Claim 9, Casas in view of Bohm teaches the apparatus of claim 1, and further teaches wherein the instructions, when executed, cause the at least one processor to generate the image content in the virtual environment by at least: 
generating two or more representations based on medical image data retrieved from one or more imaging devices, at least one representation including a three-dimensional representation (Casas- [0042] At operation 304, the preoperative image data is processed into a 3D volume by a volume rendering technique (which is the same as the volume rendering 104 in FIG. 1). The volume rendering technique may be based e.g. on segmentation of the volume data of the anatomic internal parts of the portion of the patient 118; [0043] At operation 306, one or more graphical representations of the imaged structures may be provided. Operation 306 may be performed with user interaction at Operation 308 (before or during surgery), using the available user interface means 130, 132); 
Casas- [0085] the 3D scanner system 110 is composed of devices capable of real-time scanning (e.g. time-of-flight cameras), which are used to obtain an instant, real-time registration of the 3D surface 112 with the 3D volume 120 and the stereoscopic video 122 throughout the surgery. Blending that real-time 3D surface 112 with one acquired with a more precise device (e.g. 3D laser scanner), a more adaptable, real-time registered surface reconstruction is obtained, offering an instant, high-quality image registration during surgery); and 
presenting the registered two or more representations in the virtual environment for adjustment (Casas- [0086] the actual shape of the patient's body may be configured to be rendered into a 3D volume, such that fitting the overall shape of the 3D surface model to the patient 118 results in fitting of the model internal anatomy to the patient 118; [0093] The 3D surface is therefore used to determine the pose of the portion of the patient 118 during surgery 318, and adjust the presentation of the 3D volume, which is based upon a pose 320, so that the location and orientation of the 3D volume as displayed to the surgeon 128 matches the location and orientation of the body part of the patient 118 on which the surgeon 128 is operating. That adjustment of the pose change correction 320 is done by automatically processing new surface reconstructions 112 in real time).

Regarding Claim 10, Casas in view of Bohm teaches a non-transitory computer readable storage medium including instructions which, when executed, cause at least one processor to at least (Casas- Abs: a real-time surgery method and apparatus for 
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 11-18, Casas in view of Bohm teaches the computer readable storage medium of claim 10. The metes and bounds of the substantially correspond to the claim as set forth in Claims 2-9; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 19, Casas in view of Bohm teaches a computer-implemented method comprising (Casas- Abs: a real-time surgery method and apparatus for displaying a stereoscopic augmented view of a patient from a static or dynamic viewpoint of the surgeon, which employs real-time three-dimensional surface reconstruction for preoperative and intraoperative image registration):
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 20, Casas in view of Bohm teaches the method of claim 19. The metes and bounds of the claim substantially correspond to the claims as set forth in Claims 4, 5 and 7; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Response to Arguments
Applicant's arguments filed on January 20, 2021, with respect to the 103 rejection have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Examiner notes that independent claim 1 has been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.
However, on page 10, Applicant's Remarks, with respect to claim 1, the applicant argues that “in Bohm, a three-dimensional image is aligned with a two- dimensional image, which is obtained separately from the three-dimensional volume”. Examiner respectfully disagrees with the first argument. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a two- dimensional image is directly obtained/extracted from the 3D volume”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 
The applicant further argues “Bohm makes no mention of a two-dimensional image defined with respect to a plane movable within a three-dimensional image volume”. Examiner respectfully disagrees with the second argument. In computer graphics, image registration is the process of transforming different sets of data into one coordinate system. Data may be multiple photographs, data from different sensors, times, depths, or viewpoints. Col2, ll39-40 described “Movements in the 2D window are now transferred into the 3D window and vice versa.” Therefore, the movement of a 2D plane within the 3D data during the co-registration process is able to achieve an equal function result as claimed in the present application.
The applicant further argues “Bohm notes that two cursors can be linked and moved together, one in the two- dimensional image and the other in the three-dimensional image”. Examiner respectfully disagrees with the third argument. In response to applicant's argument that “two cursors moved together”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

On pages 11-14 of Applicant’s Remarks, the Applicant argues that the independent claims 10 and 19 are not taught by the prior art for reasons similar to those discussed in regard to claim 1, and that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                                                                                                                                              

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611